                                                               Case 2:21-cv-00334-JCM-VCF Document 25 Filed 08/26/21 Page 1 of 4




                                                           1    FISHER & PHILLIPS LLP
                                                                LISA A. MCCLANE, ESQ.
                                                           2    Nevada Bar No. 10139
                                                                BRIAN L. BRADFORD, ESQ.
                                                           3
                                                                Nevada Bar No. 9518
                                                           4    300 S. Fourth Street, Suite 1500
                                                                Las Vegas, NV 89101
                                                           5    Telephone: (702) 252-3131
                                                                E-Mail Address: lmcclane@fisherphillips.com
                                                           6    E-Mail Address: bbradford@fisherphillips.com
                                                                Attorney for Defendant Spiliadis Management, LTD
                                                           7

                                                           8                             UNITED STATES DISTRICT COURT
                                                                                                DISTRICT OF NEVADA
                                                           9
                                                                DAMIAN COLE,                                           )     Case No.: 2:21-cv-00334-JCM-VCF
                                                          10
                                                                                                                       )
                                                          11                                Plaintiff,                 )
                                                                                                                       )      STIPULATED AND ORDER TO
FISHER & PHILLIPS LLP




                                                          12               vs.                                         )          EXTEND DISCOVERY
                        300 S Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                                                                                       )             DEADLINES
                                                          13    SPILIADIS MANAGEMENT LTD., a                           )
                                                          14    Nevada Corporation; MANAGED                            )                 (First Request)
                                                                BUSINESS SERVICES, INC., a Nevada                      )
                                                          15    Corporation; DOES I-X; and ROE                         )
                                                                Business Entities I-X,                                 )
                                                          16                                                           )
                                                                                        Defendants.                    )
                                                          17

                                                          18               IT IS HEREBY STIPULATED by and between Plaintiff Damian Cole

                                                          19    (“Plaintiff”), through his counsel, Kemp & Kemp, and Defendant Spiliadis

                                                          20    Management Ltd.1 (“Defendant”), by and through its counsel, Fisher & Phillips, LLP,

                                                          21    and agreed as follows:

                                                          22               1.      On April 26, 2021, the Court entered an Order granting the parties’

                                                          23    Stipulated Discovery Plan and Scheduling Order (ECF No. 17).

                                                          24               2.      This is the first request by the parties to extend the discovery deadlines

                                                          25    as set forth in the April 26, 2021, Order (ECF No. 17).

                                                          26

                                                          27

                                                          28    1
                                                                    Defendant, Managed Business Services, Inc. has been dismissed from this action. (See, ECF No. 15).

                                                                41480127
                                                                                                                   -1-
                                                               Case 2:21-cv-00334-JCM-VCF Document 25 Filed 08/26/21 Page 2 of 4




                                                           1           3.      The parties stipulate and agree to extend the discovery deadlines for

                                                           2    sixty (60) days to allow the parties to coordinate multiple schedules and conduct

                                                           3    necessary depositions in order to fully evaluate the claims and defenses presented.

                                                           4                           DISCOVERY COMPLETED TO DATE

                                                           5           On April 30, 2021, Plaintiff served his Initial Disclosures.

                                                           6           On May 14, 2021, Plaintiff served his First Supplemental Initial Disclosures;

                                                           7    and on August 2, 2021, he served his Second Supplemental Initial Disclosures.

                                                           8           On May 3, 2021, Defendant served its Initial Disclosures.

                                                           9           On April 8, 2021, Plaintiff served his First Set of Requests for documents to

                                                          10    Defendant Spiliadis Management Ltd.

                                                          11           On May 14, 2021, Defendant served its Responses to Plaintiff’s First Set of
FISHER & PHILLIPS LLP




                                                          12    Requests for Production of Documents.
                        300 S Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                          13           On July 1, 2021, Defendant served its First Set of Requests for Production of

                                                          14    Documents to Plaintiff and its First Set of Interrogatories to Plaintiff.

                                                          15           On August 2, 2021, Plaintiff served his Responses to Defendant’s First Request

                                                          16    for Production of Documents and First Set of Interrogatories to Plaintiff.

                                                          17           On July 31, 2021, Plaintiff served his Notice of Rule 30(b)(6) Deposition of

                                                          18    Spiliadis Management, Ltd. That deposition is set for September 3, 2021.

                                                          19           The parties are currently working on scheduling witness deposition.

                                                          20           As of the date of this Stipulation, neither party has propounded any further

                                                          21    discovery requests.

                                                          22        STATEMENT OF DISCOVERY THAT REMAINS TO BE COMPLETED

                                                          23           Due to issues with mandatory Covid-19 quarantine and closures, Defendant’s
                                                          24    primary counsel having to take a medical leave of absence, and the introduction of new
                                                          25    counsel to the case, the parties have not yet completed discovery. For the above stated
                                                          26    reasons, the parties request that the discovery deadline be extended sixty (60) days
                                                          27    from September 15, 2021 to November 15, 2021. Additional closures and quarantines
                                                          28    may result in an additional request to extend the discovery period.
                                                                41480127
                                                                                                            -2-
                                                               Case 2:21-cv-00334-JCM-VCF Document 25 Filed 08/26/21 Page 3 of 4




                                                           1                                   SCHEDULE

                                                           2           The parties stipulate and agree that:

                                                           3           1.      Discovery: The discovery period shall be extended sixty-one (61) days

                                                           4    from September 15, 2021 to November 15, 2021 (as the 60th day is Sunday, November

                                                           5    14, 2021).

                                                           6           2.      Dispositive Motions:      The parties shall have through and including

                                                           7    December 15, 2021, to file dispositive motions, which is 30 days after the discovery

                                                           8    deadline.

                                                           9           3.     Pre-Trial Order: If no dispositive motions are filed, the Joint Pretrial
                                                                                                 1-18-2022
                                                          10    Order shall be filed thirty (30) days after the date set for the filing of dispositive
                                                          11    motions. In the event dispositive motions are filed, the date for filing the Joint Pretrial
FISHER & PHILLIPS LLP




                                                          12    Order shall be suspended until thirty (30) days after decision on the dispositive motions
                        300 S Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                          13    or by further order of the Court.
                                                          14           4.      Extensions or Modifications of the Discovery Plan and Scheduling
                                                          15    Order: In accordance with Local Rule 26-4, a stipulation or motion for modification or
                                                          16    ///
                                                          17    ///
                                                          18    ///
                                                          19    ///
                                                          20    ///
                                                          21    ///
                                                          22    ///
                                                          23    ///
                                                          24    ///
                                                          25    ///
                                                          26    ///
                                                          27    ///
                                                          28    ///
                                                                41480127
                                                                                                           -3-
                                                               Case 2:21-cv-00334-JCM-VCF Document 25 Filed 08/26/21 Page 4 of 4




                                                           1    extension of this discovery plan and scheduling order and any deadline contained

                                                           2    herein, must be made not later than twenty-one (21) days before the subject deadline.

                                                           3           Dated this 25th day of August, 2021.

                                                           4      FISHER & PHILLIPS, LLP                        KEMP & KEMP
                                                           5

                                                           6      By:/s/ Lisa A. McClane_________               By: /s/__James P. Kemp_____
                                                                  Lisa A. McClane, Esq.                         James P. Kemp, Esq.
                                                           7      Brian L. Bradford, Esq.                       Victoria L. Neal, Esq.
                                                                  300 S. Fourth Street #1500                    7435 W. Azure Drive #110
                                                           8      Las Vegas. NV 89101                           Las Vegas, NV 89130
                                                           9      Attorney for Spiliadis Management, Ltd.       Attorney for Plaintiff

                                                          10
                                                                                                       ORDER
                                                          11
                                                                       IT IS SO ORDERED:
FISHER & PHILLIPS LLP




                                                          12
                        300 S Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                          13                                         UNITED STATES MAGISTRATE JUDGE
                                                                                                       8-26-2021
                                                          14
                                                                                                     DATED
                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28
                                                                41480127
                                                                                                          -4-
